Citation Nr: 0126460	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-14 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pes planus.

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the 4th left metacarpal, with 
injury to muscle group IX, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for pes planus, and which denied an 
increase in a 10 percent rating for service-connected 
residuals of a fracture of the 4th left metacarpal, with 
injury to muscle group IX.  The veteran was notified of this 
decision in April 2000.  A notice of disagreement was 
received in May 2000.  The statement of the case was issued 
in June 2000, and a substantive appeal addressing this issue 
was received in November 2000.  A personal hearing was held 
before a member of the Board at the RO (i.e. a Travel Board 
hearing) in August 2001. 

The Board notes that during the course of this appeal, by a 
letter dated in May 1999, the veteran claimed that there was 
clear and unmistakable error (CUE) in a September 1979 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for pes planus.  The issue of CUE in the RO's 1979 decision 
is inextricably intertwined with the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for pes planus.  Hence action on the 
veteran's application to reopen a claim for service 
connection for pes planus must be deferred pending RO 
adjudication of his claim alleging CUE in a 1979 RO decision.


REMAND

As noted above, the veteran has alternatively asserted that 
there was CUE in a 1979 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for pes planus, and asserted 
that he has submitted new and material evidence to reopen a 
claim for service connection for pes planus.  The RO has not 
yet adjudicated the CUE claim.  As these two claims are 
inextricably intertwined, the RO should adjudicate the 
veteran's claim alleging CUE in a September 1979 RO decision 
prior to readjudicating the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for pes planus.  It would be prejudicial for the 
Board to consider the CUE issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (If action by the 
Board involves a question not previously addressed, and such 
action would be prejudicial to the veteran, further due 
process must be provided).  When adjudicating the CUE claim, 
the RO should consider 38 C.F.R. §§ 3.105(a), 20.1104 (2001), 
as the record reflects that the veteran appealed the 1979 RO 
decision to the Board, and that in a December 1980 decision, 
the Board denied service connection for pes planus. 

The veteran has also asserted that his service-connected 
residuals of a fracture of the 4th left metacarpal, with 
injury to muscle group IX, are more disabling than currently 
evaluated.

At his August 2001 Travel Board hearing, the veteran reported 
that he was treated within the past two years at the Bronx VA 
Medical Center (VAMC) for his service-connected left hand 
disability and for his non-service-connected pes planus.  
Records of such treatment are not on file, and must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Any ongoing medical records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The veteran is advised that he may submit pertinent lay and 
medical evidence.  38 U.S.C.A. § 5103 (West Supp. 2001).

Further, the Board notes that the last VA examinations of the 
veteran's service-connected left hand disability were 
performed in July 1999.  The claims folder was not available 
to the muscle examiner at that time.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  Moreover, at his hearing, the veteran 
testified that his left hand disability had increased in 
severity.  In light of the length of time since the last 
examinations, the failure of the muscle examiner to review 
the claims folder, and the veteran's allegations of a 
worsened condition, the Board finds that further development 
of the evidence is warranted, including providing the veteran 
with a contemporaneous VA examinations of this disability.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

An orthopedic examiner should be asked to review the claims 
file, including the reports of VA examinations in July 1999, 
and to evaluate the current level of severity of the service-
connected residuals of a fracture of the 4th left metacarpal, 
with injury to muscle group IX.  The examiner should also 
determine whether there is any current disability resulting 
from the veteran's scar of the left hand.  A neurological 
examiner should be asked to review the file and determine 
whether there is any neurological disability (including ulnar 
neuropathy) which is proximately due to or the result of, or 
being aggravated by, the service-connected residuals of a 
fracture of the 4th left metacarpal, with injury to muscle 
group IX.  The RO should then determine whether service 
connection should be established for any additional 
disabilities noted.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (where the symptomatology of a service-connected 
disability can be attributed to separate and distinct 
problems, each may be separately rated and then combined).

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Federal regulations provide, in pertinent part, as 
follows:

§ 3.655 Failure to report for Department 
of Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed. 

2.  The RO should then initially consider 
the veteran's claim of CUE in the 
September 1979 RO decision (which was 
affirmed by a subsequent BVA decision) 
which denied an application to reopen a 
claim for service connection for pes 
planus.  If the claim alleging CUE is 
denied, the veteran should be advised of 
the action taken and given notice of his 
appellate rights and of all pertinent 
appellate procedures.  In particular, the 
veteran and representative are notified 
of the need to file a timely substantive 
appeal to this issue if the Board is to 
have appellate jurisdiction.

3.  The RO should ask the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for pes planus or residuals 
of a fracture of the 4th left metacarpal, 
with injury to muscle group IX since 
1999.  The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  In 
particular, the RO should attempt to 
obtain records dated since 1999 from the 
Bronx VAMC.

4.  The veteran should then undergo a VA 
orthopedic examination and a neurological 
examination to evaluate the current level 
of severity of his service-connected 
residuals of a fracture of the 4th left 
metacarpal, with injury to muscle group 
IX.  All necessary tests should be 
performed.  The claims folder must be 
provided to and reviewed by the 
physicians prior to the examinations.  
All clinical findings must be reported in 
detail in the examination report.

The orthopedic examiner should be asked 
to answer the following questions:

a)  Was the claims folder reviewed 
in connection with the examination?

b)  Is there any limitation of 
motion of the left wrist or any 
joint of the left hand or fingers 
due to the service-connected 
residuals of a fracture of the 4th 
left metacarpal, with injury to 
muscle group IX; if so, specify such 
limitation of motion in degrees?  If 
there is any ankylosis of any such 
joint, note the position in degrees 
and whether it is favorable or 
unfavorable.

c)  Does motion of the left fourth 
finger permit flexion of the tip to 
within 2 inches of the transverse 
fold of the palm?  If not, is it at 
least as likely as not that this is 
the result of the service connected 
disability?  (The highlighted 
standard of proof should be utilized 
in the response.)

d)  Does the left fourth finger or 
left wrist exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
equivalent to ankylosis, indicate 
whether the equivalent would be 
favorable, unfavorable or extremely 
unfavorable ankylosis.  Also note 
whether any functional loss is 
equivalent to ankylosis with any 
joint of the finger being in 
extension or in extreme flexion).

e)  Indicate whether pain in a joint 
affected by the service connected 
disability could significantly limit 
functional ability during flare-ups 
or when the joint is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis of any 
involved joint due to pain on use or 
during flare-ups.  If equivalent to 
ankylosis, indicate whether the 
equivalent would be favorable, 
unfavorable or extremely unfavorable 
ankylosis.  Also note whether any 
such functional loss due to pain 
during flare-ups or when the 
involved joint is used repeatedly 
over a period of time is equivalent 
to ankylosis with any joint of the 
left fourth finger being in 
extension or in extreme flexion).

f)  Note whether the scar on the 
dorsum of the veteran's left hand is 
poorly nourished with repeated 
ulceration, or whether it is tender 
or painful on objective 
demonstration?

The neurological examiner should be asked 
to answer the following questions:

a)  Was the claims folder reviewed 
in connection with the examination?

b)  Whether it is at least as likely 
as not 50/50 that there are any 
current neurological manifestations 
(including ulnar neuropathy) which 
are proximately due to or the result 
of or being aggravated by the 
service-connected residuals of a 
fracture of the 4th left metacarpal, 
with injury to muscle group IX.  
(The highlighted standard of proof 
should be utilized in the response.)  
If so, all nerves affected and the 
manifestations of disability and 
severity thereof should be 
discussed.  If any nerve is being 
aggravated by the service connected 
disability, the nerve should be 
identified and the degree of 
aggravation quantified, if feasible.  

5.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should readjudicate 
the claim for an increased rating for 
residuals of a fracture of the 4th left 
metacarpal, with injury to muscle group 
IX.  The RO should consider all 
appropriate rating criteria pursuant to 
Esteban, supra, to include whether 
separate ratings are assignable for a 
scar or any neurological manifestations.  
If the veteran fails to appear for any 
examination, the letter notifying him of 
the date and place of the examination and 
the address to which the letter was sent 
should be included in the claims folder.  
In such case, the RO should address the 
provisions of 38 C.F.R. § 3.655.  The RO 
should also readjudicate the veteran's 
application to reopen a claim for service 
connection for a pes planus.

6.  If any decision is unfavorable to the 
veteran or if there is not a complete 
grant of benefits sought, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




